194 N.W.2d 766 (1972)
STATE of Minnesota, DEPARTMENT OF HIGHWAYS, Appellant,
v.
Louis LEE, Respondent.
No. 43012.
Supreme Court of Minnesota.
February 4, 1972.
Warren Spannaus, Atty. Gen., James M. Kelley, Asst. Atty. Gen., Thomas G. Lockhart, Sp. Asst. Atty. Gen., St. Paul, for appellant.
Roger R. Lenzmeier, St. Paul, for respondent.
Heard before KNUTSON, C. J., and MURPHY, KELLY, and HACHEY, JJ.

OPINION
PER CURIAM.
The state appeals from a district court order which held that Louis Lee had reasonable grounds to refuse to submit to a chemical alcohol test under the implied-consent statute. Minn.St.1969, § 169.123. Mr. Lee's reason for his refusal is that he was confused when the arresting patrolman explained both the Miranda warnings and the rights and responsibilities of the implied-consent law. We affirm.
The facts and legal issue of this case are in all material respects identical with State, Department of Highways v. Beckey, Minn., 192 N.W.2d 441 (1971). We find that the district court's order was not so clearly erroneous as to compel reversal.
Affirmed.
Mr. Justice TODD, not having been a member of this court at the time of the submission, took no part in the consideration or decision of this case.